Citation Nr: 1010012	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  04-39 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for a bilateral hip 
disability secondary to service-connected left ankle 
disability. 

3.  Entitlement to service connection for a bilateral knee 
disability secondary to service-connected left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The RO has indicated that the Veteran served on active duty 
from September 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision, by the 
Cleveland, Ohio RO, which denied the Veteran's claims of 
entitlement to service connection for hepatitis C, and 
bilateral knee and hip disability claimed as secondary to a 
service-connected left ankle disorder.  

In April 2006, the Veteran appeared at the Cleveland RO and 
testified at a videoconference hearing before the 
undersigned, sitting in Washington, DC.  A transcript of the 
hearing is of record.  

(The issues of entitlement to service connection for 
hepatitis C and service connection for a bilateral hip 
disorder are addressed in the REMAND portion of the decision 
below.)  


FINDING OF FACT

The Veteran does not have a knee disability that was caused 
or made worse by his service-connected left ankle disability.  




CONCLUSION OF LAW

The Veteran does not have a knee disability that is 
proximately due to or the result of a service-connected left 
ankle disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.310 (2009); 38 
C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in February 2003 from the RO to the Veteran, 
which was issued prior to the RO decision in July 2003.  
Additional letters were issued in July 2006 and March 2008.  
Those letters informed the Veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence not already of 
record that would need to be obtained for a proper 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  The Veteran 
has been afforded a VA examination on the issue decided 
herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examination afforded the Veteran is adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted 
by a medical professional, who reviewed the medical records, 
solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background

The record shows that the Veteran was involved in a fight in 
June 1971.  He was kicked in the left leg and experienced 
severe pain.  He was diagnosed with fracture of the distal 
fibula and tibia.  On the occasion of his separation 
examination in February 1972, clinical evaluation of the 
lower extremities was normal.  

By a rating action in October 1990, the RO granted service 
connection for a healed fracture, left distal tibia and 
fibula, and evaluated it as 0 percent disabling.  

In February 2003, the Veteran raised a claim for service 
connection for hip problems, claimed as secondary to the left 
ankle disorder.  In VA Form 21-4142, dated in February 2003, 
the Veteran maintained that his ankle was not set correctly, 
which caused his foot to be crooked and the twisted foot 
caused him trouble walking and trouble with his knee and hip.  

Submitted in support of the Veteran's claims were VA as well 
as private treatment reports, dated from October 1999 to 
April 2004.  These records show that the Veteran received 
clinical evaluation and treatment for generalized 
osteoarthritis.  Among these records is a treatment report 
from Dr. Steven N. Sokoloski, dated in October 2003, 
indicating that the Veteran was seen with multiple complaints 
related to his left lower extremity.  The Veteran indicated 
that his tibia-fibula fracture healed with some shortening 
and affected his knee, as well as his hip and back.  The 
examiner noted that the Veteran brought in x-rays which 
showed arthritic changes in the knee.  The examiner stated 
that he took ankle films, and the Veteran appeared to have 
had a distal tib-fib fracture that healed in a moderate 
amount of varus, and he felt that this may be affecting his 
knee some.  The assessment was leg length inequality.  A one-
half inch shoe lift was recommended for the left side.

A VA examination in February 2005 reported a diagnosis of 
arthritis of the left knee.  The examiner stated that more 
likely than not the arthritis of the left hip and left knee 
have been aggravated by the Veteran's antalgic gait and limp 
from an industrial injury.  The examiner also stated that a 
right knee disability was not related to the service-
connected left leg.  Thereafter, the examiner was asked to 
clarify his opinion in light of a history of a construction 
accident where a nail had been driven into the Veteran's 
distal left femur.  In an addendum, dated in March 2005, the 
examiner stated that he had reviewed the X-rays of both hips 
done at the VA, which were normal.  The examiner observed 
that the Veteran does have some arthritis in his left knee 
and that this is already documented.  The examiner stated 
that it remained his opinion that the arthritis in the left 
knee was not causally related to the Veteran's in-service 
left ankle condition and shortening, but instead was due to 
multiple fractures and age.  

At his personal hearing in April 2006, the Veteran maintained 
that he has arthritis in his left knee; he stated that the 
arthritis is due to his left ankle disorder.  The Veteran 
stated that there is no other cause for his arthritic 
condition, other than the problems caused by his service-
connected left ankle disorder.  

Received in September 2008 were additional medical records, 
including VA as well as private treatment reports, dated from 
April 2004 to July 2008.  These records show that the Veteran 
received ongoing clinical evaluation and treatment for 
general osteoarthritis.  Among these records is a treatment 
report from Dr. Steven Sokoloski, dated in January 2006, 
indicating that the Veteran was seen with ongoing problems 
with his left leg and subsequent knee and back pain.  The 
assessment was that the Veteran had a left distal tibia 
fracture, which has healed in varus position; the examiner 
stated that this certainly could affect and cause abnormal 
loading at the knee.  

III.  Analysis

Service connection is awarded for a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. §§ 1110, 
1131.  To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"--the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service-connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

With respect to secondary service connection claims, the 
Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995) (which allowed for secondary service connection on 
an aggravation basis), it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.  38 C.F.R. 
§ 3.310 (2006).

The Board notes that a lay person is competent to describe 
what comes to the senses.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims that he has a bilateral knee disorder that 
is secondary to his left ankle disorder.  The Board initially 
notes that the competent medical evidence of record does show 
that the Veteran has a bilateral knee disorder, to include 
arthritis in the left knee.  As noted above, the record shows 
no report of or treatment for a knee disorder during service, 
and in fact, the Veteran has not alleged that he has a knee 
disability traceable to his period of military service.  
Rather, he has attributed his knee problems to his left ankle 
disability that is service connected.  

With regard to entitlement to service connection on a 
secondary basis, the record reflects that service connection 
has been granted for residual injury of the left ankle.  What 
is missing from the record, however, is competent medical 
evidence showing that any current knee disorder is related to 
the service-connected residuals of left distal tibia and 
fibula fracture, on either a causation or aggravation basis.  
38 C.F.R. § 3.310.  

The Board notes that the record contains conflicting medical 
opinions.  In support of the Veteran's claim is a treatment 
report from Dr. Sokoloski, dated in October 2003, wherein he 
stated that the Veteran appeared to have had a distal tib-fib 
fracture that healed in a moderate amount of varus, and he 
felt that this may be affecting his knee.  In another 
treatment report in January 2006, Dr. Sokoloski stated that 
the Veteran had a left distal tibia fracture, which had 
healed in varus position and this certainly could affect and 
cause abnormal loading at the knee.  The Board notes, 
however, that these opinions by Dr. Sokoloski are without 
supporting rationale, and there is no indication that Dr. 
Sokoloski reviewed the Veteran's medical history.  

In the February 2005 VA examination report, the physician 
noted that he had reviewed the Veteran's claims folder and 
that he examined the Veteran.  Following a review of the 
records and examination of the Veteran, the VA examiner 
stated that more likely than not the arthritis of the left 
knee had been aggravated by the Veteran's antalgic gait and 
limp from an industrial injury.  He added that the right knee 
condition was not related to the service-connected left leg.  
Later, the examiner was asked to clarify his opinion.  This 
clarification was sought because of the Veteran's history of 
experiencing trauma to the distal left femur in a 
construction accident.  In a March 2005 addendum, the VA 
examiner stated that it remained his opinion that the 
arthritis in the Veteran's left knee was not causally related 
to his in-service left ankle condition and shortening, but 
instead was due to multiple fractures and age.  The Board 
finds the VA examiner's opinion of March 2005 to be 
persuasive, as it was based upon review of the Veteran's 
records and was supported by specific rationale.  Read 
together, the two reports make it clear that the examiner's 
opinion was that the left knee disability was not caused or 
made worse by the service-connected left ankle disability, 
but instead was aggravated by industrial injury after 
service.  Because of this examiner's review of the record, 
particularly the Veteran's entire history, the Board gives 
greater weight to this opinion.  

In summary, the greater weight of the competent medical 
evidence is against the claim of secondary service 
connection.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim for secondary service connection for 
a knee disability, either left or right, must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a knee disability is denied. 


REMAND

Under VA's duty to assist, VA is obliged to perform a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c) (4) (2009).  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The 
specific bases for remand are set forth below.  

The Veteran essentially contends that he has arthritis in 
both hips which is due to his left ankle disorder.  The 
Veteran states that his ankle was not set correctly, which 
caused his foot to be crooked and the twisted foot caused him 
trouble walking, which in turn has caused hip problems.  

Of record is a statement from Dr. Steven N. Sokoloski, dated 
in October 2003, indicating that the Veteran was seen with 
multiple complaints related to his left lower extremity.  The 
Veteran indicated that his tibia-fibula fracture healed with 
shortening of the extremity and has affected his hips.  The 
examiner noted that the Veteran brought in x-rays that showed 
minimal degenerative changes in the hip.  The assessment was 
leg length inequality.  

A VA progress note dated in February 2005 reflects diagnoses 
of strain of the left hip and strain of the right hip.  The 
examiner stated that more likely than not the arthritis of 
the left hip had been aggravated by the Veteran's antalgic 
gait and limp from his industrial injury.  In an addendum, 
dated in March 2005, the examiner stated that he had reviewed 
the X-rays of both hips done at the VA which were normal.  
The examiner stated that, when reviewing the records there 
was a suggestion he may have some early arthritis but this is 
not documented by the X-rays and consequently concluded that 
the Veteran does not have arthritis in his hips.  The 
examiner further stated that, because the Veteran does not 
have arthritis in the hip, it can not be aggravated by his 
left ankle condition or leg shortening.  What the examiner 
did not comment upon was whether any strain of the hip was 
caused or made worse by the left ankle disability or leg 
shortening.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regards to 
the Veteran's claims of service connection, the Board notes 
that the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  

In the March 2005 addendum, the VA examiner clearly stated 
that the Veteran does not have arthritis in the hips; 
therefore, it cannot be aggravated by his left ankle 
condition or leg shortening.  However, as noted above, in 
October 2003, Dr. Sokoloski stated that hip x-rays showed 
minimal degenerative changes.  

As it is unclear to the Board whether the Veteran's has a hip 
disability, such as strain or arthritis, and if so, whether 
it is related to his service-connected left ankle disorder, a 
remand for an examination, etiological opinion, and 
rationale, is necessary.  38 C.F.R. § 3.159(c) (4).  

As for the hepatitis claim, the Veteran was afforded a VA 
examination in June 2003.  At that time, the Veteran 
indicated that he was told in 1984 that he had elevated liver 
enzymes.  The Veteran complained of fatigue and weakness upon 
exercise.  It was noted that he had a history of drinking and 
using herbal medications.  The Veteran gave no history of 
tattoos, body piercing, intravenous drug or cocaine use, no 
multiple sex partners, and no risk factors for hepatitis 
other than drinking.  The Veteran stated that he felt that he 
contracted the hepatitis from inoculations while in basic 
training and being sent to overseas duty in Germany in 1971.  
Following an evaluation, the assessment was hepatitis C that 
had been diagnosed in 1984, elevated liver enzymes.  The 
examiner stated that inoculations in basic training do not 
include gamma globulin.  Therefore, he concluded that it is 
not as likely as not that any injection in service caused the 
Veteran's hepatitis C.  

From a hepatitis C risk factor standpoint it is also 
noteworthy that VA medical records and lay statements from 
the veteran show the veteran had a history alcohol abuse.  In 
addition, the Board notes that the Veteran has testified that 
he may have contracted hepatitis C from the blood of another 
person during his assault in service.  

In any event, the evidence in this case is equivocal 
regarding the Veteran's hepatitis C risk factors and whether 
his hepatitis C is related to service.  In this regard, the 
VA examiner in June 2003 failed to consider the Veteran's 
reported history of in-service blood exposure.  As such, the 
Veteran should be provided with a new medical examination 
which takes into account the evidence of in-service exposure 
to blood.  38 C.F.R. § 3.159(c) (4).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following actions: 

1.  The Veteran should be afforded a VA 
examination to assess the likelihood that 
he has hepatitis related to military 
service.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should be sure to obtain from 
the Veteran and from review of the file, 
an accounting of all risk factors the 
Veteran may have had for contracting 
hepatitis C.  All tests deemed necessary 
should be conducted.  Based on a review 
of historical records, examination of the 
Veteran, and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether the Veteran currently 
suffers from hepatitis C or its 
residuals, and if so, whether it is at 
least as likely as not that the Veteran's 
hepatitis C is traceable to his military 
service, to include the in-service 
assault in June 1971 where the Veteran 
claims to have been exposed to blood.  
The rationale for all opinions must be 
provided.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current hip disability, 
left or right.  The claims folder should 
be reviewed by the examiner.  
Specifically, the examiner should provide 
the following:

(a) Diagnose any current hip 
disability, left or right side, 
including any arthritis or strain.  
(X-rays should be taken to 
definitively state whether the 
Veteran has arthritis.)

(b) State whether it is at least as 
likely as not (50 percent 
probability or more) that any 
current hip disability (left or 
right), including arthritis or 
strain, is caused or made worse by 
his service-connected left ankle 
disability with leg shortening.  The 
rationale for all opinions must be 
provided.  

3.  The AOJ should ensure that all 
requested actions have been accomplished 
in compliance with this remand.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Thereafter, he AOJ should re-
adjudicate the issues remaining on 
appeal.  If the determination remains 
adverse to the Veteran, the AOJ should 
issue a Supplemental Statement of the 
Case (SSOC).  The Veteran and his 
representative should be provided an 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


